ON REHEARING.
The wrong complained of being a wilful and malicious tort, punitive damages for humiliation and embarrassment as a result of the alleged tortious act, are recoverable. Dunn v. Western Union Telegraph Co., 2 Ga. App. 846 (59 S. E. 189); American Security Co. v. Cook, 49 Ga. App. 723 (176 S. E. 798); Young v. Western & Atlantic Railroad, 39 Ga. App. 761 (148 S. E. 414). Smith v. Eubanks, 72 Ga. 280, where the tenant filed a counter-affidavit to a warrant to dispossess, and subsequently voluntarily relinquished possession, although under protest, is distinguishable. Where it is alleged in the petition that the plaintiff, as a result of the alleged eviction, was thrown into a highly nervous condition and was greatly humiliated in the presence of friends, and by reason of this “humiliation and embarrassment” she was damaged in the amount of $3000, and she prays judgment therefor, the peti*926tion alleges and prays for damages legally recoverable. The judgment of reversal is adhered to.
Decided August 17, 1935.
Adhered to on rehearing, October 4, 1935.
B. A. McQraw, Atkinson <& Allen, for plaintiff.
W. E. Smith, G. C. Thompson, J. F. Hatchett, for defendant.